Citation Nr: 1718500	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 2001 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

By way of background, in August 2010, the Veteran submitted a claim of entitlement to, among other things, service connection for back pain/anxiety attacks and claimed he had sleeping difficulty due to shoulder pain.  The February 2011 rating decision denied entitlement to service connection for anxiety secondary to a low back condition, service connection for sleeping difficulty and service connection for psychosis.  The Veteran later clarified that his claim regarding psychosis was actually for anxiety; he subsequently perfected his appeal of these issues.  

In May 2012, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The claim was granted in a July 2012 rating decision, with an initial disability rating of 10 percent.  Thereafter, Supplemental Statements of the Case (SSOC) dated in December 2012 and January 2013, respectively, continued the denial of the claims of entitlement to service connection for anxiety and sleeping difficulty.

In May 2013, the Veteran testified before a Veterans Law Judge (VLJ) during a Board hearing.  A transcript of the hearing has been associated with the claims folder.  The VLJ who conducted the hearing has since retired from the Board.  In July 2014, the Veteran was notified of this fact and given the opportunity to attend another Board hearing.  However, the same month, he responded that he did not want another hearing.

In August 2014, the Veteran submitted a claim of entitlement to service connection for sleep apnea.  By means of a letter dated in September 2014, the RO notified him that this issue, previously claimed as sleeping difficulty, was already on appeal and no additional action would be taken.  

In an August 2015 decision, the Board denied the claims of entitlement to service connection for anxiety and a sleep disorder other than sleep apnea.  It also referred the issue of entitlement to service connection for sleep apnea to RO/Agency of Original Jurisdiction (AOJ), finding this to be a separate claim.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court dismissed the claims for service connection for anxiety and a sleep disorder other than sleep apnea, noting that, because the Veteran did not challenge the portions of the Board decision that denied those claims, other than to argue that his complaints concerning related symptoms constituted a reasonably-raised claim for an increased disability evaluation for his service-connected PTSD, dismissal of the Board's denial of those issues was appropriate.  Consequently, those matters are dismissed and are not before the Board.  However, the Court set aside and remanded to the RO the portion of the Board decision that referred the claim of entitlement to service connection for sleep apnea for further development, finding that this claim was properly before the Board as a continuation of the Veteran's sleeping difficulty claim.


REMAND

As noted above, the Court set aside and remanded to the RO the portion of the Board decision that referred the claim of entitlement to service connection for sleep apnea for further development, finding that this claim was properly before the Board as a continuation of the Veteran's sleeping difficulty claim.

Although the Veteran was afforded a VA sleep apnea examination in March 2014, and an addendum opinion was obtained in October 2014, the AOJ has never issued a formal decision as to his claim of entitlement to service connection for sleep apnea.  A remand is therefore necessary.


Accordingly, this issue is REMANDED for the following action:

The AOJ should formally adjudicate and issue a rating decision as to the issue of entitlement to service connection for sleep apnea.  If the benefit on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


